

114 SRES 524 RS: Expressing the sense of the Senate on the conflict in Yemen.
U.S. Senate
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 575114th CONGRESS2d SessionS. RES. 524IN THE SENATE OF THE UNITED STATESJuly 11, 2016Mr. Murphy (for himself, Mr. Durbin, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 14, 2016Reported by Mr. Corker, without amendmentRESOLUTIONExpressing the sense of the Senate on the conflict in Yemen.
	
 Whereas the enduring security partnership between the United States Government and the Government of Saudi Arabia has historically served to preserve the stability of the Middle East;
 Whereas the United States Armed Forces provide support to the armed forces of Saudi Arabia and its coalition partners to support their military operations in Yemen, including over 700 air-to-air refueling sorties, and to assist with effectiveness and reduction of collateral damage;
 Whereas the United States Government has consistently urged all sides of the conflict in Yemen to take all feasible precautions to reduce the risk of harm to civilians and to comply with their obligations under international humanitarian law, which includes minimizing harm to civilians and differentiating between civilian infrastructure and military objectives; and
 Whereas designated foreign terrorist organizations, including al Qaeda in the Arabian Peninsula and the Islamic State in Iraq and the Levant, which pose a grave threat to the national security of the United States, have significantly expanded the territory under their control in Yemen since the Government of Saudi Arabia began military operations in Yemen on March 26, 2015: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)all sides to the current conflict in Yemen should—
 (A)abide by international obligations to protect civilians; (B)facilitate the delivery of humanitarian relief throughout the country; and
 (C)respect negotiated cease-fires and work toward a lasting political settlement; (2)United States-supported Saudi military operations in Yemen should—
 (A)take all feasible precautions to reduce the risk of harm to civilians and civilian objects, in compliance with international humanitarian law; and
 (B)increase prioritization of targeting of designated foreign terrorist organizations, including al Qaeda in the Arabian Peninsula and affiliates of the Islamic State of Iraq and the Levant;
 (3)the Houthi-Saleh forces engaged in the conflict in Yemen should— (A)cease indiscriminate shelling of areas inhabited by civilians; and
 (B)allow free access by humanitarian relief organizations seeking to deliver aid to civilian populations under siege; and
 (4)a reconstruction and stabilization plan should be developed alongside a negotiated political framework, in consultation with local stakeholders and with robust financing from the international community, including Gulf Cooperation Council countries that have previously made pledges to fund Yemen’s post-conflict reconstruction.July 14, 2016Reported without amendment